 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                 ***
 7   UNITED STATES OF AMERICA,                             Case No. 2:17-cr-0241-KJD-BNW
 8                                            Plaintiff,                    ORDER
 9           v.
10   PEDRO MORALES CARRILLO,
11                                          Defendant.
12          Before the Court is the Report and Recommendation by U.S. Magistrate Judge Brenda
13   Weksler that defendant Pedro Morales Carrillo’s Motion to Dismiss Based on Prior Unlawful
14   Deportation be denied (ECF No. 28). Carrillo timely filed his objections to the recommendation
15   (ECF No. 29). The parties then stipulated to extend the time for the government to respond to
16   Carrillo’s objections (ECF No. 30, 32, 36). However, before the government responded, the
17   parties reached a plea agreement, and Carrillo withdrew his Motion to Dismiss (ECF No. 38).
18   There being no underlying motion to dismiss, Magistrate Judge Weksler’s Report and
19   Recommendation is moot.
20          Accordingly, IT IS HEREBY ORDERED that the pending Report and Recommendation
21   prepared by U.S. Magistrate Judge Weksler (ECF No. 28) is denied as moot.
22   Dated this 9th day of March, 2020.
23
24                                                _____________________________
                                                  Kent J. Dawson
25
                                                  United States District Judge
26
27
28
